396 F.2d 500
UNITED STATES of America, Appellee,v.Ben Brown OWENS, Appellant.
No. 12043.
United States Court of Appeals Fourth Circuit.
Argued May 6, 1968.Decided June 14, 1968.

Henry F. Leonnig, Upper Marlboro, Md., (Court-appointed counsel) for appellant.
Theodore R. McKeldin, Jr., Asst. U.S. Atty., (Stephen H. Sachs, U.S. Atty., on brief) for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Convicted of the theft of two calculators from Goddard Space Flight Center, Owens has appealed, contesting the sufficiency of the evidence against him and the propriety of the denial by the District Court of certain objections and requests made by his attorney.  We find there was sufficient evidence from which the jury could find the defendant guilty beyond a reasonable doubt and there were no reversible errors committed at the trial.


2
Affirmed.